Citation Nr: 1214723	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected disability.  

6.  Entitlement to an initial 20 percent disability evaluation for residuals of a left knee injury with instability, prior to October 2, 1997.  

7.  Entitlement to a separate rating for left knee arthritis.  

8.  Entitlement to a rating in excess of 20 percent for left knee meniscal tear, status post arthroscopy repair (previously rated as residuals of a left knee injury with arthritis).  

9.  Entitlement to separate rating in excess of 10 percent for left knee arthritis.  

10.  Entitlement to an initial evaluation in excess of 0 percent for residuals of a right bunionectomy, prior to October 17, 2007.  

11.  Entitlement to an evaluation in excess of 10 percent for right hallux valgus.  

12.  Entitlement to an initial disability evaluation in excess of 0 percent for left ear hearing loss.  

13.  Entitlement to an increased disability evaluation for residuals of a right ankle fracture, currently rated as 20 percent disabling.  

14.  Entitlement to an effective date, prior to October 17, 2007, for the assignment of a 10 percent disability evaluation for hallux valgus of the right foot.  

15.  Entitlement to an effective date, prior to October 17, 2007, for the assignment of a 20 percent disability evaluation for residuals of a right ankle fracture (excluding the period during which a temporary total evaluation was assigned).  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1981 and from November 1982 to October 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in November 1981, February 1998, April 2006 and March 2008, of the St. Petersburg, Florida, VA Regional Office (RO).  The Board has rephrased some of the matters on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the procedural development in this case is woefully lacking.  More specifically, following the first period of service, and as reflected in a November 1981 rating decision, service connection was granted for post operative repair of a torn ligament in the left knee with arthritis, and a 10 percent disability evaluation was assigned, effective May 30, 1981, the day after separation.  In February 1982, the Veteran filed a notice of disagreement (NOD) with the evaluation assigned noting that the left knee disability was more severe than reflected in the 10 percent evaluation assigned.  The Board notes that the filing of a notice of disagreement confers jurisdiction on the Board, and the next step is for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In addition, while the AOJ issued a rating decision in March 1982 confirming/continuing the 10 percent evaluation, the Veteran again expressed disagreement with the determination in April 1982 specifically stating that his left knee disability warranted more than a 10 percent rating.  The record is absent for evidence that the RO issued an SOC in regard to either the timely notice of disagreement filed in February 1982 or in April 1982.  In the absence of an SOC following a timely notice of disagreement the claim remained pending.  See 38 U.S.C.A. § 7105(a).  Indeed, because the Veteran filed an NOD and the RO failed to issue him an SOC on the issue, the matter remained pending and in appellate status until the benefit sought on appeal was granted, i.e., service connection, or a Board decision resolved the appeal.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (where an NOD is filed and no SOC is issued, the claim is resolved by a later appellate adjudication of a subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar); see also Juarez v. Peake, 21 Vet. App. 537, 543 (2008).

Next, following the second period of service, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, in October 1997, pertaining to the evaluation of the left knee disability, and a December 1997 rating decision reflects the evaluation for postoperative repair of a torn ligament in the left knee with arthritis was increased to 20 percent, from October 1997.  In January 1998, the Veteran filed a notice of disagreement with the December 1997 rating decision and following the issuance of statement of the case in February 1998 the Veteran perfected an appeal in April 1998.  

In addition, an SSOC was issued in September 1998 and while the notice of the SSOC informed the Veteran that the case would be forwarded to the Board for appellate review, the AOJ neglected to transfer the appeal to the Board at that time.  Since the 1981 claim remained pending and his appeal has remained active since that time, and because an appeal was perfected in April 1998, the Board finds that this appeal is properly before the Board and dates from the initial assignment of a 10 percent evaluation from May 30, 1981, following the November 1981 grant of service connection.  As such, the Board must consider the appropriate rating for the left knee disability throughout the appeal period.  

In addition, a December 1997 rating decision that service connection was granted for left ear hearing loss and status post right ankle fracture, and service connection was denied for right ear hearing loss and a bunion removal of the right foot/toe disorder.  In January 1998, the Veteran filed an NOD with the determination and while he specifically referenced the service-connected left knee disability and the right foot bunion removal, the NOD filed by his representative together with the Veteran's NOD specifically reflects disagreement with the December 1997 rating decision.  Thus, and while the February 1998 statement of the case (SOC) only pertained to the evaluation of the postoperative repair of a torn ligament in the left knee with arthritis and the evaluation of status post right ankle fracture, the SOC should have included the issues of entitlement to a higher evaluation for left ear hearing loss and entitlement to service connection for right ear hearing loss.  Regardless, service connection for residuals of a right bunionectomy, currently rated as hallux valgus of the right foot, was granted in a February 1998 rating decision and the Veteran withdrew the appeal in regard to the evaluation of residuals of a right ankle fracture in December 2007.  

Further, the Board construes the statements in the April 1998 VA Form 9 as an NOD with the initial evaluation assigned in the February 1998 rating decision following the grant of service connection for right hallux valgus, and after the issuance of a May 2007 SOC, the Veteran perfected the appeal in a June 2007 VA Form 9, in which he checked box in section 9.A. of the form.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  In addition, in June 2007, the Veteran perfected an appeal of the April 2006 rating decision pertinent to the evaluation of left ear hearing loss after the issuance of a May 2007 SOC.  

The Board notes that while the Board's Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran withdrew the appeal with respect to evaluations of residuals of a left knee injury with arthritis, residuals of a right bunionectomy and left ear hearing loss on April 1, 2008 and/or on March 11, 2008, the Board's review of the Veteran's correspondence reveals no document evidencing an intent to withdraw the appeal as to these claims.  To the extent that the AOJ construed the Veteran's December 2007 correspondence noting that he was satisfied with the 20 percent evaluation assigned for residuals of a right ankle fracture assigned in a December 2007 rating decision as a withdrawal of any other claims, the Board does not.  

The Board's examination of the Veteran's December 2007 submission reveals what is, at best, an ambiguous communication and, absent further clarification, was insufficient to deprive the Board of jurisdiction over the claims of entitlement to higher evaluations for residuals of a left knee injury with arthritis, residuals of a right bunionectomy or left ear hearing loss.  See. Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  As noted above, the only disability evaluation increased to 20 percent in the December 2007 rating decision was residuals of a right ankle fracture.  Thus, the submission/withdrawal was only effective as to the issue of entitlement to a higher rating for residuals of right ankle fracture.  

In addition, the Board notes that in the December 2007 correspondence, the Veteran expressed disagreement with the effective date assigned for the rating increase to 20 percent for residuals of right ankle fracture, and while an April 2008 rating decision addressed the effective date assigned for the increased rating for residuals of a right ankle fracture, the RO has not issued an SOC with respect to the issue of entitlement to an effective date, prior to October 17, 2007, for a 20 percent disability evaluation for a right ankle fracture.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

In addition, Board construes the December 2007 correspondence as disagreement with the effective date assigned in the December 2007 rating decision for the increase to 10 percent for residuals of a bunionectomy, now rated as hallux valgus of the right foot.  Thus, the AOJ must issue an SOC in regard to the issue of entitlement to an effective date, prior to October 17, 2007, for a 10 percent disability evaluation for hallux valgus of the right foot.  See Manlincon, Holland.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board has jurisdiction over the issue and it is set forth above.  

In an April 2009, the Veteran requested a Board hearing.  In correspondence received in August 2010 and November 2010, he withdrew the hearing request.  

The issues of entitlement to service connection for a left leg disability, a back disability, a neck disability, and right ear hearing loss, as well as the issues of entitlement to a rating in excess of 20 percent for left knee meniscal tear, status post arthroscopy repair, (previously rated as residuals of a left knee injury with arthritis), a separate rating in excess of 10 percent for left knee arthritis, an initial evaluation in excess of 0 percent for residuals of a right bunionectomy, prior to October 17, 2007, and in excess of 10 percent thereafter, an evaluation in excess of 0 percent for left ear hearing loss, along with the issues of entitlement to an effective date, prior to October 17, 2007, for the assignment of a 20 percent disability evaluation for residuals of a right ankle fracture, entitlement to an effective date, prior to October 17, 2007, for the assignment of a 10 percent disability evaluation for hallux valgus of the right foot and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to a higher evaluation for residuals of a right ankle fracture was requested. 

2.  Tinnitus had its onset in service. 

3.  During the relevant periods, since May 30, 1981, the Veteran's left knee meniscal tear status post arthroscopy repair, previously evaluated as residuals of a left knee injury with arthritis, has been manifested by moderate instability.  

4.  During the relevant periods, since May 30, 1981, the Veteran's left knee has been manifested by arthritis with pain limiting motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a disability evaluation in excess of 20 percent for residuals of a right ankle fracture have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

3.  Effective May 30, 1981, the schedular criteria for a 20 percent disability evaluation for left knee instability are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2011).

4.  Effective May 30, 1981, the schedular criteria for a separate disability rating of 10 percent for left knee arthritis are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 

In June 2007, the Veteran submitted a VA Form 9 perfecting appeals as to the issue of entitlement to higher evaluation for residuals of a right ankle fracture.  In a December 2007 rating decision, the evaluation of residuals of a right ankle fracture was increased to 20 percent.  

In December 2007 correspondence, the Veteran stated that the 20 percent evaluation assigned for residuals of a right ankle fracture satisfied his appeal in regard to that issue.  Thus, the Board finds that the Veteran knowingly and voluntarily waived his right to pursue an appeal of this issue regarding the evaluation of residuals of a right ankle fracture in writing.  See DeLisio v. Shinseki 25 Vet. App. 45 (2011); 38 C.F.R. § 20.204.  Consequently, there remain no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in regard to the evaluation of residuals of a right ankle fracture.  

II.  Service Connection

The Veteran asserts entitlement to service connection for tinnitus.  The Board's grant of service connection for tinnitus in this decision represents a complete grant of the benefit sought on appeal, and thus, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that service connection for hearing loss on the left was granted in a December 1997 rating decision in association with noise exposure during service.  In addition, and while the January 2008 VA examination report notes no history of noise exposure during service, the December 2010 VA examination report reflects in-service noise exposure has been conceded and that service connection is in effect for hearing loss.  The Board notes that an opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service"); Buchanan v. Nicholson, 451 F .3d 1331, 1336 (Fed.Cir.2006) (holding that the Board erred by relying on medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during ... service").  

In addition, while a July 1992 record pertaining to an episode of vertigo notes no associated hearing loss or tinnitus during the episode, as noted on VA examination in October 2007, the Veteran's tinnitus is recurrent, not constant.  Further, and while the December 2010 VA examination report notes that the Veteran did not report ever having had tinnitus, the VA Compensation and Pension (C&P) examination report in December 1997 reflects notes the Veteran's report of complaints of tinnitus once per week since separation and clinical findings were noted to be reliable and consistent with a history of rifle fire from the right shoulder during service.  The Board notes that the Veteran's DD Form 214 reflects his decorations and awards include an Expert Badge with M-16 Rifle Bar.  

The Veteran is competent to report having an onset of tinnitus during service and since separation and undersigned finds the Veteran's testimony to be credible.  The evidence is in at least equipoise, and thus, resolving all doubt in his favor, service connection for tinnitus is warranted.  Consequently, the benefit sought on appeal is granted.  


III.  Left Knee Evaluation

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The  percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Pertinent law provides that staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  The general rating schedule for limitation of motion of the knee is 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Under DC 5257, a 20 percent rating represents moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

As noted, and as reflected in an April 2011 rating decision, the Veteran's left knee disability is rated under hyphenated Diagnostic Code 5257-5010.  Diagnostic Code 5257 pertains to lateral instability or recurrent subluxation 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5010 pertains to arthritis.  § 4.71a, Diagnostic Code, 5010.  

In this case the Board finds that a 20 percent evaluation is warranted throughout the appeal for left knee instability and that a separate 10 percent rating for left knee arthritis is warranted.  VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  When a rating has been assigned under DC 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under DC 5260 or 5261.  A compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  

The August 1981 VA examination report notes the Veteran's history of surgical repair of a torn ligament and the diagnosis was left knee pain and recurrent instability.  The Board notes that while the impression entered on VA examination in February 1982 was post surgical repair of a torn ligament of the left knee with no apparent disability, the August 1981 VA report of x-ray examination of the left knee notes minimal degenerative changes of the intercondylar eminences and of the lateral plateau of the tibia and articular aspects of the patella, and there is competent credible evidence of arthritis pain limiting motion in the left knee.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In addition, a January 1982 report from the Veteran's private doctor reflects a diagnosis of an unstable left knee following a severe injury to the knee requiring reconstruction, and the examiner stated that the reconstruction was subjected to undue stress during service resulting in severe disability with pain and a positive drawer sign was noted, anteriorly.  Private inpatient records dated in 1996 also reflect left knee degenerative changes as well as chronic instability and note that the Veteran underwent arthroscopy of the left knee with posterior cruciate ligament reconstruction and posterolateral reconstruction using an Achilles tendon allograft.  Thus, the Board finds that effective May 30, 1981, and during the relevant periods, a 20 percent evaluation for left knee instability is warranted and a separate 10 percent rating is warranted for left knee arthritis.  The Board notes that that the 20 percent evaluation for left knee instability assigned herein for the entire appeal period combined with the separate 10 percent evaluation assigned herein for the entire appeal for arthritis comports with the private doctor's estimation of an overall 30 percent disability of the whole body due to the left knee disability.  See 38 C.F.R. § 4.25.  

As a final point, the Board notes that during the time the Veteran returned to and was on active duty, entitlement to VA compensation benefits is prohibited as a matter of law. 38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.654(a), 3.700(a)(1)(i) (2011). 


ORDER

The appeal concerning the issue of entitlement to an evaluation in excess of 20 percent for residuals of a right ankle fracture is dismissed. 

Service connection for tinnitus is granted.  

Effective May 30, 1981, during the relevant periods, a 20 percent disability evaluation for residuals of a left knee injury with instability is granted, subject to governing criteria applicable to the payment of monetary benefits.  

Effective May 30, 1981, a separate 10 percent disability evaluation for left knee arthritis is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Initially, the Board notes that while the claims folder documents that the Veteran was not receiving Social Security Administration (SSA) benefits as of June 2008, an April 2011 SSA letter reflects disability benefits were awarded beginning in August 2011 and in March 2012 correspondence, the Veteran stated that he was unable to work and was receiving SSA disability benefits due to unspecified medical conditions.  There is no indication in the claims folder what disability or disabilities the SSA determination was based on and no indication that any attempt has been made to obtain and consider the records associated with the grant of SSA disability benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record. 

The Veteran asserts entitlement to service connection for a left leg disability, a back disability, a neck disability, and right ear hearing loss, to include as secondary to service-connected disability.  The Board notes that the Veteran had two periods of active service and relevant to all the service connection claims on appeal, courts have held that because proceedings before VA are nonadversarial VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  Thus, the development of these claims should be undertaken with consideration of theories of entitlement to service connection that are reasonably raised by the record entitlement, to include direct and secondary service connection.  

The Board notes that service treatment records reflect that x-ray examination of the thoracic and lumbar spine in April 1980 revealed congenital malformations in the area of T11-12 and L1 with partial fusion on the right, posteriorly, defects and a wedge-shaped deformity.  In addition, an August 1981 VA examination report reflects lumbar spine flexion to 90 degrees.  An October 1994 record notes complaints of back pain for two days and the assessment was neck strain and upper respiratory infection.  A January 1995 treatment record reflects complaints of low back symptoms for three months, x-ray examination was noted to be normal and the impression entered was mechanical low back pain.  In addition, a March 1995 service treatment record notes dextroscoliosis.  

In addition, a June 2006 private record notes a history of a fractured ankle in 1994 and casting one month after the injury, and the impression was rule out right peroneal neuropathy versus compression neuropathy secondary to a cast.  Further, the March 2008 rating decision reflects that service connection was denied for a back disability, neck disability and a left leg disability based on a finding of no clinical diagnosis.  The Board notes that a September 2010 VA treatment record notes lumbar spine degenerative joint disease and a February 2011 VA examination report reflects a history of long-standing low back pain with magnetic resonance imaging (MRI) findings noted to include spina bifida occulta as well as a tethered cord in the low thoracic/upper lumbar spine, with an arachnoid cyst, as well as lower extremity neuropathy, and it was noted to be difficult to determine whether the Veteran's symptoms of balance and intermittent difficulty with the right lower extremity were attributable to the tethered spinal cord.  

To date the Veteran has not been afforded a VA medical examination in regard to a left leg condition, a back condition or a neck condition, and in view of the evidence, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of the Veteran's reported left leg pain, back pain and neck pain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that with regard to spina bifida, congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Further, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and, if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  To allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  Id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009). 

The presumption of soundness applies if a Veteran's congenital disease is not noted at entry.  Quirin, 22 Vet. App. at 396-97 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin, 22 Vet. App. at 397 (citing to Wagner, 370 F.3d at 1096).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  As such, VA must determine whether spina bifida is a congenital disease or defect.

Records received as recently as in March 2012 reflect the Veteran's assertion that the service-connected disabilities on appeal are worse than when he was most recently examined to include in September 2009 and February 2011.  In addition, the Board notes that in May 2007 the Veteran stated that his doctor told him he is not a candidate for a knee replacement.  VA is required to comprehensive medical examination based on the complete medical record, to include SSA disability records.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities on appeal, and during the lengthy period as noted above.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

The Board notes that while August 2010 VA audiology examination reflects the Veteran's complaints of difficulty hearing in an employment context, the opinion provided does not adequately address occupational functioning or the impact on employment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his left ear hearing loss.  Id. 

The Board further notes that VA C&P hearing examination worksheets were revised recently to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the opinion must address the impact of the Veteran's hearing loss on his daily functioning.  Martinak at 455-56.  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court in held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record, and that the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The issue of entitlement to a TDIU is raised by the record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claims, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy is to remand the TDIU issue for all required development and adjudication. 

The Board finds that pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

In addition, the Board has determined that the Veteran filed an NOD in December 2007 in regard to the effective date of October 17, 2007, assigned for the disability rating increase for residuals of a bunionectomy now evaluated as hallux valgus of the right foot and for the increase for residuals of a right ankle fracture.  The Board notes that special wording is not required and in the 2007 correspondence the Veteran expressed disagreement with the effective date assigned and a desire for appellate review.  In addition, and while an April 2006 rating decision notes new and material evidence had not been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, the Board construes the January 1998 correspondence filed by the Veteran's representative to be a notice of disagreement with the December 1997 rating decision in which service connection for right ear hearing loss was denied.  Because the statements express disagreement and/or a desire for appellate review the Board finds the Veteran timely filed a notice of disagreement with the effective date assigned for the increased disability rating for the residuals of a right ankle fracture and for the effective date assigned for the increased rating for hallux valgus of the right foot, as well as for service connection for right ear hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD").  

To date, the Veteran has not been issued an SOC with respect to the either the claims for an effective date, prior to October 17, 2007, for residuals of a bunionectomy now evaluated as hallux valgus of the right foot or for the increase for residuals of a right ankle fracture, or for service connection for right ear hearing loss.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Since the claims file is being returned it should be updated to include VA treatment records compiled since February 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims folder and the Veteran must be informed of such in writing. 

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated from February 2011, as well as any additional pertinent records identified by the Veteran during the course of the remand following the receipt of any necessary authorizations, and associated with the claims file.

3.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed left leg disorder, lumbar spine disorder and cervical spine disorder during and/or since service.  

4.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any disorder of the left leg disability, back, and neck, as well as spina bifida occulta found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

As to the back and spina bifida occulta, the examiner is asked to express an opinion as to whether any back disorder found to be present, to include spina bifida occulta, is a congenital/developmental defect or a disease consistent by stating whether the condition is subject to worsening, or rather whether it is "static and immutable."  If the examiner determines that the back condition is a congenital defect, the examiner must opine as to whether there was a superimposed disease or injury in service. 

If the examiner determines that the back condition is not a congenital/developmental defect, the examiner is asked to provide an opinion as to whether it is at least as likely as not that either a back disorder is related to a period of active service.  If the examiner answers in the negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a condition is related to either period of active service.  If the examiner answers in the negative, the examiner is asked to provide an opinion as to whether there is a permanent increase in the severity of the underlying pathology associated with the back condition during either period of active service.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is undebatably due to the natural progress of the disease.  If the examiner determines that the Veteran's back condition did not increase in severity during a period of active duty, the examiner should indicate as such. 

In addition, the examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any left leg condition, neck condition, or back condition other than spina bifida occulta found to be present is related to or had its onset during service, or within the initial year after separation or is at least in part related to any service-connected disability.  

The rationale for all opinions expressed must be set forth in a legible report. 

5.  After associating all outstanding records and lay statements with the claims file, the RO should schedule the Veteran for appropriate VA examination(s) to determine the nature, extent, frequency and severity of the left knee meniscal tear status post arthroscopy repair, hallux valgus of the right foot.  The claims folder should be made available to, and reviewed by the examiner(s), with such review noted in the provided examination report.  The examiner should identify all pathology found to be present.  Thereafter, the examiner should opine as to the degree of impairment due to the service-connected left knee and hallux valgus of the right foot. 

Additionally, in addressing the severity of the Veteran's left knee disability, and in particular, his left knee instability and arthritis, the examiner must state whether the severity of the Veteran's left knee symptoms, to include instability and arthritis, would qualify him as a candidate for knee replacement or other surgical intervention.  

The examiner should also provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The rationale for all opinions expressed should be provided in a legible report.  

6.  After associating all outstanding records with the claims folder, schedule the Veteran for an audiology VA examination to determine the nature, extent and etiology of any right ear hearing loss found to be present as well as the current severity and effect of his left hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner must fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his left ear hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  In addition, the examiner should state whether it is at least as likely as not that any right ear hearing loss found to be present is related to service or to service-connected disability, to include left ear hearing loss and/or service-connected tinnitus.  All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.  The date of any increase in the degree of impairment identified due to service-connected disability should be reported, to the extent possible.  

7.  Thereafter, readjudicate the Veteran's claims, to include whether ratings in excess of 20 percent for left knee instability and 10 percent for left knee limitation of motion are warranted.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

8.  With respect to his claims of entitlement to an effective date, prior to October 17, 2007, for the grant of a 20 percent disability evaluation for residuals of a right ankle fracture and for the grant of a 10 percent disability for hallux valgus of the right foot, as well as the issue of entitlement to service connection for right ear hearing loss, issue the Veteran an SOC to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Thereafter, allow the Veteran the requisite period of time for a response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


